                      UNITED STATES DISTRICT COURT
                                                                 FILED
                          DISTRICT OF MONTANA                     FEB 14 2020
                             HELENA DIVISION                   Clefk, US     .
                                                                District · ,0 1strict Co
                                                                      u -0   Mont          urr
                                                                     ""'~ula ana


UNITED STATES OF AMERICA,                  CR-19-006-H-DWM

                     Plaintiff,
                                              ORDER
vs.

ARIELLE ROSE COWSER,

                     Defendant.



      IT IS ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.
                     v
      DATED     J!fday ofFebruary, 2020.


                                                  Hoy, District Judge
                                                  istrict Court
